


Exhibit 10.3

 

FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT

 

Dated as of December 12, 2012

 

Between:

 

RYLAND MORTGAGE COMPANY, as Seller jointly and severally with the other Sellers

 

and

 

RMC MORTGAGE CORPORATION, as Seller jointly and severally with the other Sellers

 

and

 

JPMORGAN CHASE BANK, N.A., as Buyer

 

1.                                      THIS AMENDMENT

 

The Parties agree hereby to amend the Master Repurchase Agreement dated
December 14, 2011 between them (the “Original MRA”) to make certain changes to
the Original MRA as set forth herein, and they hereby amend the Original MRA as
follows:

 

All capitalized terms used in the Original MRA and used, but not defined
differently, in this amendment (this “Amendment”) have the same meanings here as
there.

 

2.                                      Definitions

 

A.                                    The definition of “Termination Date” in
Paragraph 2(a) of the Amended MRA is hereby amended to read as follows:

 

“Termination Date” means the  earliest of (i) that Business Day which any Seller
designates as the Termination Date by written notice to Buyer at least thirty
(30) days prior to such date, (ii) the date of declaration of the Termination
Date pursuant to Paragraph 12(c), and (iii) 364 days after December 12, 2012, as
such date may be extended by written agreement of Buyer and Sellers.

 

II.                                   Seller’s Covenants.

 

A.                                    Paragraph 11(w) is hereby amended in its
entirety to read as follows:

 

(w)                               Financial Covenants (Applicable to Sellers in
the Aggregate).

 

(i)                                     Leverage Ratio.          Sellers shall
not permit the Leverage Ratio of all Sellers (and, if applicable, their
Subsidiaries. on a consolidated basis) to exceed 12 to 1 computed as of the end
of each calendar month.

 

(ii)                                  Minimum Adjusted Tangible Net Worth.
Sellers shall not permit the Adjusted Tangible Net Worth of all Sellers (and, if
applicable,

 

--------------------------------------------------------------------------------


 

their Subsidiaries, on a consolidated basis), computed as of the end of each
calendar month to be less than $10,000,000.

 

(iii)                               Minimum Current Ratio.          Sellers
shall not permit the Current Ratio of all Sellers (and, if applicable, their
Subsidiaries, on a consolidated basis), computed as of the end of each calendar
month, to be less than 1.05 to 1.

 

(iv)                              Maintenance of Liquidity. Sellers shall
maintain, in the aggregate, at all times unencumbered Liquidity in an amount
greater than or equal to 3% of actual total assets of all Sellers (including the
balance on deposit in the Cash Pledge Account, but excluding any restricted cash
or cash pledged to third parties).

 

(v)                                 Net Income. Sellers shall not permit their
combined net loss for the first (1st) fiscal quarter of each fiscal year to be
greater than One Million Dollars ($1,000,000) and shall not permit the net
income of all Sellers before taxes for any other fiscal quarter to be less than
One Dollar ($1).

 

(vi)                              Maximum Facility Ratio. Sellers shall not
permit the Maximum Facility Ratio of all Sellers (and, if applicable, their
Subsidiaries, on a consolidated basis) to exceed 30 to 1 computed as of the end
of each calendar month.

 

(The remainder of this page is intentionally blank)

 

2

--------------------------------------------------------------------------------


 

As amended hereby, the Original MRA remains in full force and effect, and the
Parties hereby ratify and confirm it.

 

JPMORGAN CHASE BANK, N.A.

 

 

By:

/s/ John Greene

 

 

John Greene

 

 

Vice President and Underwriter

 

 

 

RYLAND MORTGAGE COMPANY,

jointly and severally with the

other Sellers

 

 

By:

/s/ Kimberly G. Nelson

 

Name:

Kimberly G. Nelson

 

Title:

Treasurer

 

 

 

RMC MORTGAGE CORPORATION,

jointly and severally with the

other Sellers

 

 

By:

/s/ Kimberly G. Nelson

 

Name:

Kimberly G. Nelson

 

Title:

Asst. Treasurer

 

 

 

Counterpart signature page to First Amendment to Master Repurchase Agreement
among Ryland Mortgage Company and RMC Mortgage Corporation, as Seller, and JP
Morgan Chase Bank, N.A., as Buyer

 

--------------------------------------------------------------------------------
